Citation Nr: 1402461	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 30 percent for right ankle sprain with ankylosis and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A March 2008 rating decision denied entitlement to a TDIU.  A June 2011 rating decision continued a previously assigned rating of 30 percent for a right ankle disability.

Regarding the issue of entitlement to a TDIU, the Veteran testified at hearings before RO personnel in June 2009 and August 2010 and at a personal hearing at the RO before the undersigned Acting Veterans Law Judge in September 2010.

In March 2011 the Board remanded the issue of entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC for development.  In March 2012, the Board remanded the right ankle and TDIU issues remaining on appeal for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the entire claims file, including the electronic, Virtual VA file, and finds that additional action is required before deciding the claims on appeal.

Several documents appear to be missing from the claims file.  In November 2013, the Board contacted the Veteran's representative to inquire whether the missing documents could be located.  In December 2013, the representative responded that the office did not have copies of the cited evidence.  The AMC/RO should attempt to locate the missing documents, which are listed below, and give the Veteran another opportunity to submit evidence in support of his claims.

Regarding the absent June 28, 2011 notice of the June 2011 rating decision, the Board notes that the Veteran apparently received the notice because he submitted a notice of disagreement, which was received by VA on July 18, 2011 according to the November 2012 statement of the case pertaining to the assigned rating for the right ankle disability.

In the March 2012 remand, the Board directed the AMC/RO to obtain a VA orthopedic examination report that was referenced in the May 2011 VA examination report.  While ongoing treatment records dated from June 2011 to March 2012 from the Jackson, Mississippi VA Medical Center (VAMC) were obtained, it does not appear that the cited record was requested or obtained.  The AMC/RO should review the May 2011 VA examination report to attempt to identify and obtain the cited record.  The AMC/RO should also obtain ongoing treatment records from the Jackson VAMC dated from March 2012 to the present.

After the evidence is obtained, the Veteran should be afforded appropriate VA medical examinations to determine the current severity of his right ankle disability and to obtain medical opinions as to whether his service-connected right ankle sprain with ankylosis and arthritis (rated as 30 percent disabling) and migraine headaches (rated as 50 percent disabling, effective from May 11, 2007) preclude him from obtaining or engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC and/or RO should attempt to locate and associate with the claims file the following documents and/or any temporary claims folders held at the AMC or RO:

a) the claim for an increased rating for the right ankle disability, apparently received in June 2010;
b) the lay statement from the Veteran's spouse received at the September 2010 Board hearing;
c) the notice of decision dated June 28, 2011;
d) a July 2011 notice of disagreement; 
e) a May 2011 VA examination report, including a VA orthopedic examination report that was referenced in the May 2011 report; and
f) ongoing treatment records from the Jackson, Mississippi VAMC dated from March 2012 to the present.

If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran and his representative should be notified of such.

2.  After associating all outstanding records with the claims file or determining they are unavailable, arrange for the Veteran to undergo appropriate VA examination(s) to determine the current nature of his right ankle disability and whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of service-connected disabilities (right ankle sprain with ankylosis and arthritis and migraine headaches).  

The claims file should be made available to and reviewed by the examiner(s).  All necessary tests and studies should be conducted and associated with the claims file.  The examiner should detail the history of the Veteran's service-connected disabilities, to include his account of symptomatology.

The examiner must evaluate and discuss the effects of the Veteran's service-connected migraine headaches and right ankle ankylosis with arthritis, both individually and in the aggregate, on his employability.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his age and nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his skill set and educational background.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

3.  Thereafter, readjudicate the claim of entitlement to TDIU and the claim of entitlement to a rating in excess of 30 percent for a right ankle disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

